Per Curiam.
In a case like the one at bar where there has been a reversal at the general term and a new trial has been ordered, if the case is upon the general calendar the party may move upon two days5 notice at the circuit to have the ease placed upon the day calendar for trial. If, pending the appeal, a new calendar has been made up and the case has been omitted from such new calendar, the party desiring to place the case upon the calendar may move at circuit to have the case restored to the general term in the place its original date entitled it to occupy ; aud may then make a motion upon two days’ notice to have the same put upon the day calendar for trial. No new notice of trial is necessary as the case has not been disposed of.
In the case at bar, the motion was improperly made at the special term or chambers, but as no such objection was taken upon the hearing of the motion it cannot be considered upon this appeal.
The order appealed from should be affirmed, with $10 costs and disbursements to abide the event.